DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on September 24, 2021 and subsequent Request for Continued Examination filed October 12, 2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the juice beverage has organoleptic properties that are similar to identical organoleptic properties of the juice base” in lines 10-12.  The term "similar" is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is unclear how the determination of the similarity of the recited organoleptic properties is objectively determined by a trained sensory panel of trained experts.  The organoleptic properties of a juice are not inherently determined by a sensor panel.  For purposes of examination Examiner interprets a prior art juice beverage comprising a juice base, a first liquid, and a second liquid having the claimed weight percents and Brix values to read on the claimed juice beverage having organoleptic properties that are similar to identical organoleptic properties of the juice base.
Claim 10 recites the limitation “perceived salty flavor” in line 2 as well as in line 3.  The term “perceived” renders the claim unclear since the perception of flavors varies between individuals.  What is “perceived” to be salty to one consumer may not necessarily be “perceived” to be salty to a different consumer.
Claim 10 recites the limitation “a trained sensory panel consisting of trained experts” in lines 3-4.  It is unclear if this refers to “a trained sensory panel consisting of trained experts” recited in Claim 1, lines 15-16 or to an entirely different trained sensory 
Claim 11 recites the limitation “a trained sensory panel consisting of trained experts” in line 4.  It is unclear if this refers to “a trained sensory panel consisting of trained experts” recited in Claim 1, lines 15-16 or to an entirely different trained sensory panel consisting of trained experts.  For purposes of examination Examiner interprets the claim to refer to the same trained sensory panel consisting of trained experts.
Claim 12 recites the limitation “wherein the juice beverage has a composite fit to control (FTC) value of at least 85% when attributes of the juice beverage comprising aroma, flavor, mouthfeel, texture, and aftertaste are compared with identical attributes of the juice base using Quantitative Descriptive Analysis by a trained sensory panel” in lines 1-5.  It is unclear what calculations are being used to determine the percent values of the composite fit to control values.  For purposes of examination Examiner interprets the claim to require adding any juice base to the juice beverage.
Claim 20 recites the limitation “wherein the juice beverage has organoleptic properties that are similar to identical organoleptic properties of the juice base” in lines 9-10.  The term "similar" is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is unclear how the determination of the similarity of the recited organoleptic properties is objectively determined by a trained sensory panel of trained experts.  The organoleptic properties of a juice are not inherently determined by a sensor panel.  For purposes of examination 
Clarification is required.
Claims 2-9 and 13-18 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124.
Regarding Claims 1, 3, 6, and 8, Simkins discloses a juice beverage comprising a juice base comprising at least one fruit juice of lemons and limes (Page 3), oranges, pineapples, and strawberries (Page 4), pears and apples (Page 5), kiwi and mango (Page 8), raspberries (Page 13), a first liquid being a juice of coconut (Pages 6 and 11), and a second liquid being a juice of lettuce (Page 4), celery and mint (Page 5), cucumber (Page 6), Swiss chard (Page 7), parsley (Page 8), dill (Page 11), wherein the fruit juice differs from each of the first liquid and the second liquid and the second liquid differs from the first liquid.
Further regarding Claim 1, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, Simkins discloses a juice beverage that uses the claimed ingredients as the claimed juice base, first liquid, and second liquid.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the juice base has a Brix value of from about 7.5 Bx to about 25 Bx, the first liquid having a Brix value from about 2 Bx to about 7 Bx, and the second liquid having a Brix value from about 1 Bx to about 6 Bx wherein 
Further regarding Claim 1, Simkins modified with Letourneau et al. is silent regarding the claimed weight ratios of from about 40 wt% to about 85 wt% of the juice base, from about 5 wt% to about 35 wt% of the first liquid, and from about 3 wt% to about 30 wt% of the second liquid.  However, differences in the concentration of the juice base, first liquid, and second liquid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would add the desired ratios of various fruit and vegetable juice ingredients based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 2, Simkins modified with Letourneau et al. is silent regarding a weight ratio of the first liquid to the second liquid being from about 10:1 to about 1:1.  However, differences in the concentration of the juice base, first liquid, and second liquid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary 
Regarding Claim 4, Simkins discloses the at least one fruit juice being orange juice (Pages 7-9).
Regarding Claim 5, Simkins discloses the juice base being a green juice (kiwi) (Page 8).
Regarding Claim 7, Simkins discloses the first liquid being coconut water (Pages 6, 10-11, and 13).
Regarding Claim 9, Simkins discloses the second liquid being lettuce juice (Pages 5-7 and 9).
Regarding Claim 11, Simkins discloses the second liquid being a variety of different vegetables within the recipes posted, which reads on the second liquid being having a vegetal flavor.  Additionally, the various juice beverage recipes contains the presence of at least a first liquid.
Further regarding Claim 11, the limitations “when the second liquid is mixed with the first liquid, the perceived vegetal flavor is reduced” are intended use limitations and does not explicitly require the first liquid to be mixed with the second liquid.  Furthermore, mixing a first liquid with the second vegetal flavor liquid would necessarily dilute the salty flavor of second liquid vegetal flavor and thus reduce the perceived vegetal flavor of the second liquid.
Further regarding Claim 11, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).The trained sensory panel of trained experts would perceive the first liquid to have a perceived salty flavor since the prior art teaches using the same ingredients and composition as claimed.
Regarding Claim 12, the limitations “wherein the juice beverage has a composite fit to control value of at least 85% when attributes of the juice beverage comprising aroma, flavor, mouthfeel, texture, and aftertaste are compared with identical attributes of the juice base using Quantitative Descriptive Analysis by a trained sensory panel” are unclear as enumerated in the rejections to 35 USC 112(b) provided above.  Furthermore, Simkins discloses combining the same ingredients as claimed and disclosed by applicant.  It would have been obvious to one of ordinary skill in the art to maintain a juice that was similar to the claimed juice base if it was desired to provide that type of juice by a particular consumer, which requires no more than routine experimentation.  One of ordinary skill in the art could have formulated the juices to match if the consumer wanted to keep a particular property of the original juice base.
Regarding Claim 13, Simkins is silent regarding the juice beverage being about 100% juice.
Letourneau et al. discloses a juice beverage comprising 100% juice (‘124, Paragraph [0023]).
Both Simkins and Letourneau et al. are directed towards the same field of endeavor of juice beverages.  It would have been obvious to one of ordinary skill in the 
Regarding Claim 15, Simkins discloses the juice consisting of fruits and vegetables, which reads on the claimed natural ingredients in view of applicant’s disclosure (Specification, Paragraph [0003]).
Regarding Claim 16, Simkins discloses the first liquid being coconut water (Pages 6, 10-11, and 13) and the second liquid being lettuce juice (Pages 5-7 and 9).
Regarding Claim 17, the limitations “wherein the juice base has a first sugar concentration and the juice beverage has a second sugar concentration wherein the second sugar concentration is about 20% to about 40% lower than the sugar concentration” are limitations with respect to the properties of the juice beverage.  where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, Simkins discloses a juice beverage that uses the claimed ingredients as the claimed juice base, first liquid, and second liquid.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the juice base has a first sugar concentration and the juice 
Regarding Claim 19, the product produced by Claim 1 would necessarily read on the method of making the juice beverage of Claim 19 since Claim 19 merely recites providing and combining the juices of Claim 1 as method steps.
Regarding Claim 20, Simkins discloses a juice beverage comprising a juice base comprising at least one fruit juice of lemons and limes (Page 3), oranges, pineapples, and strawberries (Page 4), pears and apples (Page 5), kiwi and mango (Page 8), raspberries (Page 13) wherein the juice base has a first Brix value, a first liquid being a juice of coconut (Pages 6 and 11) having a second Brix value, and a second liquid being a juice of lettuce (Page 4), celery and mint (Page 5), cucumber (Page 6), Swiss chard (Page 7), parsley (Page 8), dill (Page 11) having a third Brix value, wherein the juice beverage comprises a fourth Brix value.
Further regarding Claim 20, the limitations “wherein the third Brix value is lower than the second Brix value” and “wherein the fourth Brix value is 20% to 40% lower than the first Brix value” are limitations with respect to the properties of the claimed juice beverage.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, the particular juice base, first liquid, or second 
Further regarding Claim 20, one of ordinary skill in the art would modify the juice beverage to have organoleptic properties that are similar to identical organoleptic properties of the juice base based upon the particular flavor profile desired by a particular consumer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Kipfer US 2004/0047968.
Regarding Claim 10, Simkins modified with Letourneau et al. is silent regarding the first liquid of coconut juice having a salty flavor.
Kipfer discloses a coconut water juice beverage having a “perceived” salty flavor (‘968, Paragraph [0019]).
Both Simkins and Kipfer are directed towards the same field of endeavor of juice beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coconut liquid of the juice beverage of Simkins and make the coconut have a salty flavor as taught by Kipfer since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Kipfer teaches that there was known utility in using coconut juice having a salty flavor as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate salts based upon the desired flavor profile desired by a particular consumer.
Further regarding Claim 10, the limitations “when the first liquid is mixed with the second liquid the perceived salty flavor is reduced” are intended use limitations and does not explicitly require the first liquid to be mixed with the second liquid.  Furthermore, mixing a first liquid that is salty with the second liquid would necessarily dilute the salty flavor of first liquid and thus reduce the perceived salty flavor of the first liquid.  where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).The trained sensory panel of trained experts would perceive the first liquid to have a perceived salty .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Cetrulo et al. US 2005/0058763.
Regarding Claim 14, Simkins modified with Letourneau et al. is silent regarding the juice beverage comprising citrus oil.
Cetrulo et al. discloses a juice beverage comprising citrus oil (‘763, Paragraph [0055]).
Both Simkins and Cetrulo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate citrus oil since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Cetrulo et al. teaches that there was known utility in using citrus oil as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate citrus oil based upon the desired flavor profile desired by a particular consumer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Crespo et al. US 2017/0071242.
Regarding Claim 18, Simkins modified with Letourneau et al. is silent regarding the juice beverage comprising stevia.
Crespo et al. discloses a juice beverage (‘242, Paragraph [0048]) comprising stevia (‘242, Paragraph [0034]).
Both Simkins and Crespo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate stevia since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).Crespo et al. teaches that there was known utility in using stevia as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate stevia to impart additional sweetness to the juice beverage while maintaining a lower calorie beverage than a beverage using regular sugar.

Response to Amendment
The affidavit under 37 CFR 1.132 filed September 24, 2021 is insufficient to overcome the rejection of Claim 12 based upon the rejection to 35 USC 112(b) of the phrase “composite fit to control” as set forth in the last Office action because of the following:
Applicant asserts on Paragraphs 6-9 of the affidavit that a composite fit to control (FTC) value of the claimed invention as recited in Claim 12 compares the sensory profile of the juice beverage with the sensory profile of the juice base quantified by percent match from 0% to 100 % and that the control is the juice base alone and 100% represents the best sensory match of the juice beverage to juice base control.  Applicant continues that the composite FTC is based on the desirability index using Quantitative Descriptive Analysis and that the desirability index is a well known method to optimize multiple response processes or analyses and details.  Applicant continues that the composite FTC value is determined by obtaining sensory profile of the control product using QDA, obtaining sensory profile of the test produce using the same protocol, and calculating the FTC index for each selected sensory attribute and that the target values for each sensory attribute are corresponding intensity scores of the control
Examiner argues that it is unknown how intensity scores are being calculated using the claimed composite FTC value.  Additionally, the control value is not claimed or established.  It is noted that no particular compositional materials are being claimed and only generic juice bases, first liquid, and second liquid are being claimed.  It is unknown what juice beverage control values are being evaluated absent the particular materials being used in the juice beverage.  Therefore, the affidavit is not sufficient to overcome the rejection of Claim 12 to 35 USC 112(b).

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks with respect to the rejections of Claims 1 and 20 that the term “similar” is defined to include the organoleptic properties require that the similarity of the organoleptic properties are evaluated by a trained sensory panel consisting of trained experts that is a well known and commonly accepted evaluation in the food industry when evaluating organoleptic properties.  Applicant continues with similar arguments regarding Claims 10-11.
Examiner argues that while using a trained sensory panel of trained experts is a common evaluation technique in the food industry, the term “similar” is still unclear in the context of the claims.  It is unclear how the determination of the similarity of the recited organoleptic properties is objectively determined by a trained sensory panel of trained experts.  The organoleptic properties of a juice are not inherently determined by a sensor panel.  Therefore, this argument is not found persuasive.
Applicant argues on Page 6 of the Remarks with respect to the rejection of Claim 12 under 35 USC 112(b) that a composited fit to control (FTC) value compares the sensory profile of the juice beverage with the sensory profile of the juice base quantified by percent match from 0% to 100% (or 0 to 1 in fraction form) and that the control is the juice base alone and that 100% represents the best sensory match of the juice beverage to juice base control and alleges that the composite FTC is based on the desirability index as applied to the sensory data using an industry standard sensory descriptive analysis such as Quantitative Descriptive Analysis (QDA) and argues that the desirability index is a well known method to optimize multiple response processes or analyses and details.
Examiner argues that it is unclear what calculations are being used to determine the percent values of the composite fit to control values.  It is unknown how different percentages, i.e. 25%, 50%, 75%, correlate with the composite fit to control value of the attributes of the juice beverage comprising aroma, flavor, mouthfeel, texture, and aftertaste.  Applicant does not explain the 100% that represents the best sensory match of the juice beverage to juice base control in the context of the claims.  It is unknown what the juice base control is.  It is also unclear what the best sensory match means in the context of the claims.  Therefore, this argument is not found persuasive.
Applicant argues on Page 7 of the Remarks that Simkins does not teach the resulting product to posses the claimed amount of juice base or first liquid and that there is no evidence shown in Simkins of the Brix content of the coconut water or orange that has been juiced and asserts that Simkins cannot teach the same properties of the constituents forming the claimed juice.  Applicant continues that Simkins does not mention a Brix value of any of its constituents or the juices resulting from the constituents.
Examiner argues that on several pages of Simkins there are fruit juices of a wide variety disclosed, which reasonably reads on the claimed liquid juice base.  Claim 1 does not specify any particular juice base that is being used.  Additionally, the disclosure at the time of filing does not provide any explicit definition for the term “juice base.”  Simkins discloses a juice beverage that uses the claimed ingredients as the claimed juice base, first liquid, and second liquid.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed.  Furthermore, one of ordinary skill in the art would adjust the 
Applicant argues on Page 9 of the Remarks that Letourneau is silent regarding the Brix value of any of the juice base, a first liquid, or a second liquid.  Applicant continues on Page 10 of the Remarks that Letourneau’s solids differ from the juice.
Examiner maintains that Letourneau et al. discloses making a juice beverage by providing at least one liquid derived from fruits or vegetables (‘124, Paragraphs [0006] and [0008]), which reads on the claimed juice base, a first liquid, and a second liquid.  The juice base comprises at least one fruit juice having a Brix value of 3 and 16 (‘124, Paragraph [0006]), which falls within the claimed Brix value range of from about 7.5°Bx to about 25°Bx, providing a first liquid juice (coconut) (‘124, Paragraph [0024]) having a Brix value of 6°Brix (‘124, Paragraph [0055], Table 2), which falls within the claimed Brix value range of from about 2°Bx to about 7°Bx, and providing a second liquid juice (tomato) (‘124, Paragraph [0024]) having a Brix value of 5°Brix (‘124, Paragraph [0059], Table 4), which falls within the claimed Brix value range of from about 1°Bx to about 6°Bx.  The juice base is combined with the first liquid and the second liquid to produce the juice beverage (‘124, Paragraph [0008]).  The Brix value of the second liquid (tomato, 5°Brix) (‘124, Paragraph [0059], Table 4) is lower than the Brix value of the first liquid (coconut, 6°Brix) (‘124, Paragraph [0055], Table 2).  It would have been obvious to one of ordinary skill in the art to modify the juice beverage of Simkins and incorporate ingredients that fall within the claimed Brix levels since Letourneau et al. teaches that it was known to incorporate ingredients having the claimed Brix levels.  Furthermore, one of ordinary skill in the art would incorporate the desired juices based upon the particular 
Applicant again argues on Page 10 of the Remarks that Simkins teaches a certain amount of a solid material (fruit or vegetable) can be ground to produce a juice without knowing how much juice is produced and without knowing the Brix content of the produced juice and that an amount of unknown Brix content or unknown amounts of the juice base, first liquid and second liquid does not suggest the general conditions of the claim as required by In re Aller.
Examiner again notes that Letourneau teaches a beverage having the claimed ranges of sweetness levels in terms of Brix and one of ordinary skill in the art would adjust the Brix levels of the constituent components based upon the desired sweetness level of the juice beverage.  Additionally, Simkins modified with Letourneau et al. is silent regarding the claimed weight ratios of from about 40 wt% to about 85 wt% of the juice base, from about 5 wt% to about 35 wt% of the first liquid, and from about 3 wt% to about 30 wt% of the second liquid.  However, differences in the concentration of the juice base, first liquid, and second liquid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Applicant argues on Page 11 of the Remarks with respect to Claim 10 that Kipfer does not mention a coconut water juice beverage having a perceived salty flavor and does not mention a flavor.
Examiner argues that coconut water inherently has a flavor.  Additionally, Kipfer teaches a coconut water juice beverage having a “perceived” salty flavor (‘968, Paragraph [0019]).  The term “perceived” does not add any additional structural or compositional difference over the prior art since Kipfer teaches using a salty coconut water juice beverage.  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792